Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-11, and 13-22 are all the claims pending in the application. 
Claims 2 and 12 are cancelled.
Claims 21 and 22 are new.
Claims 1, 3, 8, 9, 11, 13, 18, and 19 are amended.
Claims 1, 3-11, and 13-22 are rejected.
The following is a Final Office Action in response to amendments and remarks filed July 7, 2022.

Response to Arguments
Regarding the claim objections, the claim objections to claims 3 and 13 are maintained because the claims have been amended to recite "management dashboard" when the claims should recite "management platform dashboard".  
The objection to claim 11 is maintained because the amendments still appear to contain a typographical error.  Please see below for the complete objections of the claims.

Regarding the 112(a) and 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims.  Examiner notes the limitations that were interpreted under 112(f) are no longer interpreted under 112(f) as a result of the amendments.

Regarding the 101 rejections, the rejections are withdrawn because the claims reflect an integration into a practical application.  That is, Examiner finds the claims as amended are directed to a practical application of automated routing of communications and accordingly withdraws the rejections.

Regarding the 103 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts identifying and associating customer data with the case (i.e. the post), as taught by Mora, ¶[0079], does not teach fetching associated metadata because the user identity data and customer data are only data about a customer and are not "data about data".  Examiner respectfully does not find this assertion persuasive because the customer data is not only data about the customer but is also data about the case (i.e. the post) because it is information about the person who made the post (i.e. the customer identity data is data about the post).  
Second, Applicant asserts the cited references do not teach the claimed management platform dashboard that provides an interface for a customer service representative.  Examiner respectfully does not find this assertion persuasive because Applicant does not explain how or why the agent devices (e.g. computers or smartphones) taught by Mora would not teach a dashboard that provides an interface for a customer service representative.  That is, Mora teaches the claimed functionalities associated with the  management platform dashboard, e.g. ¶¶[0022], [0077].  It is not clear how the agent devices performing the claimed functionalities are distinct from the claimed management platform dashboard.  Accordingly, the rejections are maintained, please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claims 3, 11 and 13 are objected to because of the following informalities.  
Claims 3 and 13 refer to a management dashboard but the management dashboard was introduced as a "management platform dashboard".  Claims 3 and 13 should read (emphasized) "…wherein the management platform dashboard comprises a service level agreements (SLA) tracker…"  
Claim 11 is objected to because claim 11 appears to contain a typographical error.  It appears claim 11 should read (emphasized): "…execute a periodic model build processing component that builds, monitors, optimizes and deploys…"
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mora, US Pub. No. 2018/0033019, herein referred to as "Mora" further in view of Zhang et al, US Pub. No 2018/0211260, herein referred to as "Zhang".
Regarding claim 1, Mora teaches:
one or more processors; and memory, wherein the memory stores computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to (processors, memory and instructions, ¶¶0038]-[0039] and Fig. 2): 
receive, via a communications server, a query from a client (receives posts, ¶[0077]; see also e.g. ¶¶[0022], [0052]-[0053] and Figs. 3A and 3B showing examples of posts; and ¶[0030] discussing queue management server);
apply, via a predictive analytics engine, predictive analytics to the query including parsing keywords and phrases (searches content of case for terms associated with categories, ¶¶[0051], [0068]-[0069]; see also ¶[0077] noting content of cases includes posts.  Please note, the system of Mora is performing predictive analytics because the system of Mora uses machine learning, e.g. ¶¶[0051], [0064], to route cases to agents based on category designations, ¶¶[0057], [0080] and thus is predicting which agents are qualified to address the customers' posts); 
classifying the keywords and phrases; and applying tags to the query (determines a content category of the case and adds category designations, ¶¶[0051], [0078] and Fig. 8), 
wherein the predictive analytics engine further applies data enrichment that fetches associated metadata (identifies and associates customer data with the case (i.e. the posts), ¶[0079] and Fig. 9.  Please note, the definition of metadata includes data about data, thus associating customer data with the case would be within the scope of fetching metadata because it is retrieving data about the post, customer data about the user who posted);
provide, via a management platform dashboard, an interface for a customer service representative (agent devices, e.g. ¶[0028] and Fig. 1)
to provide feedback to the predictive analytics engine (agents determine content category is incorrect and enter a change to the content category designation, ¶¶[0022], [0064])
and further applies automatic routing and categorization into a plurality of communication inboxes (enters case in virtual queue for agent review, ¶[0077]; see also ¶¶[0057], [0080] and Fig. 10 discussing assigning cases to agents based on agent availability and content category).
However Mora does not explicitly teach but Zhang does teach:
build (produces model for classifying customer support tickets, ¶[0049] and Fig. 3; see also ¶[0045] discussing machine learning techniques), 
monitor (identifies differences in classified categories and those assigned by agents, ¶¶[0054], [0056] and Fig. 4), 
optimize (corrections are used as additional training data, ¶[0056] and Fig. 4; see also ¶[0046] discussing tracking quality to ensure accuracy increases over time and ¶[0050] noting this process increases accuracy of the model)
and deploy, via a periodic model build processing component, one or more predictive models executed by the predictive analytics engine (uses model to route customer support tickets to customer service agents, e.g. ¶[0051] and Abstract).
Further, it would have been obvious at the time of filing to combine the automated routing of Mora with the method of training a machine learning model for classifying customer support tickets of Zhang because Mora explicitly suggests it, see MPEP 2143.I.G.  That is, Mora states the agent changing the content category may be useful for machine learning, ¶[0064] but does not explicitly discuss using such information as training data for the machine learning model.  One of ordinary skill would have recognized that the agents changing the content category would be useful as training data for the machine learning model because it would likely indicate mistakes made by the machine learning model.  Accordingly one of ordinary skill would have modified Mora to use this information as training data to prevent the model from making similar mistakes in the future, i.e. as taught by Zhang, e.g. Fig. 3.
Regarding claim 3, the combination of Mora and Zhang teaches all the limitations of claim 1 and Mora further teaches:
wherein the management dashboard comprises a service level agreements (SLA) tracker to track client query SLA to allow prioritization (incorporates priority algorithms so preferred customers are enqueued on high priority, ¶[0046]; see also ¶[0022] discussing SLAs; and ¶¶[0067], [0068] discussing prioritization).
Regarding claim 4, the combination of Mora and Zhang teaches all the limitations of claim 1 and Mora further teaches:
wherein the query comprises an electronic communication initiated by a customer (receives posts from a social media server, e.g. ¶[0077]; see also e.g. ¶¶[0022], [0052]-[0053] and Figs. 3A and 3B showing examples of posts).  
Regarding claim 5, the combination of Mora and Zhang teaches all the limitations of claim 1 and Zhang further teaches:
wherein the predictive analytics engine applies natural language processing (uses natural language processing to identify topics in customer support tickets, ¶¶[0021]-[0023]).
Further, it would have been obvious at the time of filing to combine the automated routing of Mora with the natural language processing of Zhang because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the posts being received in Mora would likely include unstructured text, e.g. as shown in Figs. 3A and 3B of Mora, and would have recognized classifying the posts would likely be improved with the natural language processing and text mining as taught by Zhang.
Regarding claim 6, the combination of Mora and Zhang teaches all the limitations of claim 1 and Mora further teaches:
wherein the predictive analytics engine is in communication with a database to store predictions and associated parsed details (system includes database server, ¶¶[0029]-[0030], and stores information, data, applications, and instructions for carrying out the functions, ¶[0038]).  
Regarding claim 7, the combination of Mora and Zhang teaches all the limitations of claim 6 and Mora further teaches:
wherein the database stores and manages the predictions, metadata (system includes database server, ¶¶[0029]-[0030], and stores information, data, applications, and instructions for carrying out the functions, ¶[0038]), 
However Mora does not explicitly teach but Zhang does teach:
training data (training data, e.g. ¶¶[0032]-[0034]), 
model metrics and historic trend data (tracks quality of model output to ensure accuracy of categories increases in subsequent training, ¶[0046]).  
Further, it would have been obvious at the time of filing to combine the automated routing of Mora with the method of training a machine learning model for classifying customer support tickets of Zhang because Mora explicitly suggests it, see MPEP 2143.I.G.  That is, Mora states the agent changing the content category may be useful for machine learning, ¶[0064] but does not explicitly discuss using such information as training data for the machine learning model.  One of ordinary skill would have recognized that the agents changing the content category would be useful as training data for the machine learning model because it would likely indicate mistakes made by the machine learning model.  Accordingly one of ordinary skill would have modified Mora to use this information as training data to prevent the model from making similar mistakes in the future, i.e. as taught by Zhang, e.g. Fig. 3.
Regarding claim 8, the combination of Mora and Zhang teaches all the limitations of claim 1 and Mora further teaches:
route, via a router, classifier and prediction component, the query to an individual communication inbox; and wherein the management platform dashboard comprises an intelligent inbox that further comprises the router, classifier, and prediction component (enters case in virtual queue for agent review, ¶[0077]; see also ¶¶[0057], [0080] and Fig. 10 discussing assigning cases to agents based on agent availability and content category).  
Regarding claim 9, the combination of Mora and Zhang teaches all the limitations of claim 1 and Mora further teaches:
wherein the management platform dashboard receives inputs from a customer service representative to address the query (agent responds to case in user interface, ¶[0077] and Fig. 10).  
Regarding claim 10, the combination of Mora and Zhang teaches all the limitations of claim 1 and Mora further teaches:
wherein the management platform dashboard provides predictive model feedback (agents determine content category is incorrect and enter a change to the content category designation, ¶¶[0022], [0064]) 
and modified metadata to a database in communication with the predictive analytics engine (updates customer data, ¶[0080].  Please note, the customer data here is metadata because it is data about the post (i.e. identify information associated with the post); see also e.g. ¶[0030] discussing system database).  

Regarding claim 11, Mora teaches:
executing, via one or more processors, computer-readable instructions, wherein the computer-readable instructions are stored in memory; and causing, via the computer-readable instructions, the one or more processors to (processors, memory and instructions, ¶¶0038]-[0039] and Fig. 2):
receive, via a communications server, a query from a client (receives posts, ¶[0077]; see also e.g. ¶¶[0022], [0052]-[0053] and Figs. 3A and 3B showing examples of posts; and ¶[0030] discussing queue management server); 
apply, via a predictive analytics engine, predictive analytics to the query including parsing keywords and phrases; (searches content of case for terms associated with categories, ¶¶[0051], [0068]-[0069]; see also ¶[0077] noting content of cases includes posts.  Please note, the system of Mora is performing predictive analytics because the system of Mora uses machine learning, e.g. ¶¶[0051], [0064], to route cases to agents based on category designations, ¶¶[0057], [0080] and thus is predicting which agents are qualified to address the customers' posts); 
classifying the keywords and phrases; and applying tags to the query (determines a content category of the case and adds category designations, ¶¶[0051], [0078] and Fig. 8); 
wherein the predictive analytics engine further applies data enrichment that fetches associated metadata (identifies and associates customer data with the case (i.e. the posts), ¶[0079] and Fig. 9.  Please note, the definition of metadata includes data about data, thus associating customer data with the case would be within the scope of fetching metadata because it is retrieving data about the post, customer data about the user who posted);
provide, via a management platform dashboard, an interface for a customer service representative (agent devices, e.g. ¶[0028] and Fig. 1)
to provide feedback to the predictive analytics engine (agents determine content category is incorrect and enter a change to the content category designation, ¶¶[0022], [0064])
and further applies automatic routing and categorization into a plurality of communication inboxes (enters case in virtual queue for agent review, ¶[0077]; see also ¶¶[0057], [0080] and Fig. 10 discussing assigning cases to agents based on agent availability and content category). 
However Mora does not explicitly teach but Zhang does teach:
 execute, via a predictive analytics engine, a periodic model build processing component, that builds (produces model for classifying customer support tickets, ¶[0049] and Fig. 3; see also ¶[0045] discussing machine learning techniques), 
monitors (identifies differences in classified categories and those assigned by agents, ¶¶[0054], [0056] and Fig. 4), 
optimizes (corrections are used as additional training data, ¶[0056] and Fig. 4; see also ¶[0046] discussing tracking quality to ensure accuracy increases over time and ¶[0050] noting this process increases accuracy of the model)
and deploys one or more predictive models (uses model to route customer support tickets to customer service agents, e.g. ¶[0051] and Abstract).  
Further, it would have been obvious at the time of filing to combine the automated routing of Mora with the method of training a machine learning model for classifying customer support tickets of Zhang because Mora explicitly suggests it, see MPEP 2143.I.G.  That is, Mora states the agent changing the content category may be useful for machine learning, ¶[0064] but does not explicitly discuss using such information as training data for the machine learning model.  One of ordinary skill would have recognized that the agents changing the content category would be useful as training data for the machine learning model because it would likely indicate mistakes made by the machine learning model.  Accordingly one of ordinary skill would have modified Mora to use this information as training data to prevent the model from making similar mistakes in the future, i.e. as taught by Zhang, e.g. Fig. 3.
Regarding claim 13, the combination of Mora and Zhang teaches all the limitations of claim 11 and Mora further teaches:
wherein the management dashboard comprises a service level agreements (SLA) tracker to track client query SLA to allow prioritization (incorporates priority algorithms so preferred customers are enqueued on high priority, ¶[0046]; see also ¶[0022] discussing SLAs; and ¶¶[0067], [0068] discussing prioritization).  
Regarding claim 14, the combination of Mora and Zhang teaches all the limitations of claim 11 and Mora further teaches:
wherein the query comprises an electronic communication initiated by a customer (receives posts from a social media server, e.g. ¶[0077]; see also e.g. ¶¶[0022], [0052]-[0053] and Figs. 3A and 3B showing examples of posts).  
Regarding claim 15, the combination of Mora and Zhang teaches all the limitations of claim 11 and Zhang further teaches:
wherein the predictive analytics engine applies natural language processing (uses natural language processing to identify topics in customer support tickets, ¶¶[0021]-[0023]).
Further, it would have been obvious at the time of filing to combine the automated routing of Mora with the natural language processing of Zhang because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the posts being received in Mora would likely include unstructured text, e.g. as shown in Figs. 3A and 3B of Mora, and would have recognized classifying the posts would likely be improved with the natural language processing and text mining as taught by Zhang.  
Regarding claim 16, the combination of Mora and Zhang teaches all the limitations of claim 11 and Mora further teaches:
wherein the predictive analytics engine is in communication with a database to store predictions and associated parsed details (system includes database server, ¶¶[0029]-[0030], and stores information, data, applications, and instructions for carrying out the functions, ¶[0038]).  
Regarding claim 17, the combination of Mora and Zhang teaches all the limitations of claim 16 and Mora further teaches:
wherein herein the database stores and manages the predictions, metadata (system includes database server, ¶¶[0029]-[0030], and stores information, data, applications, and instructions for carrying out the functions, ¶[0038]), 
However Mora does not explicitly teach but Zhang does teach:
training data (training data, e.g. ¶¶[0032]-[0034]), 
model metrics and historic trend data (tracks quality of model output to ensure accuracy of categories increases in subsequent training, ¶[0046]).  
Further, it would have been obvious at the time of filing to combine the automated routing of Mora with the method of training a machine learning model for classifying customer support tickets of Zhang because Mora explicitly suggests it, see MPEP 2143.I.G.  That is, Mora states the agent changing the content category may be useful for machine learning, ¶[0064] but does not explicitly discuss using such information as training data for the machine learning model.  One of ordinary skill would have recognized that the agents changing the content category would be useful as training data for the machine learning model because it would likely indicate mistakes made by the machine learning model.  Accordingly one of ordinary skill would have modified Mora to use this information as training data to prevent the model from making similar mistakes in the future, i.e. as taught by Zhang, e.g. Fig. 3.
Regarding claim 18, the combination of Mora and Zhang teaches all the limitations of claim 11 and Mora further teaches:
 route, via a router, classifier and prediction component, the query to an individual communication inbox; and wherein the management platform dashboard comprises an intelligent inbox that further comprises the router, classifier and prediction component (enters case in virtual queue for agent review, ¶[0077]; see also ¶¶[0057], [0080] and Fig. 10 discussing assigning cases to agents based on agent availability and content category).  
Regarding claim 19, the combination of Mora and Zhang teaches all the limitations of claim 11 and Mora further teaches:
wherein the management platform dashboard receives input from a customer service representative to address the query (agent responds to case in user interface, ¶[0077] and Fig. 10).  
Regarding claim 20, the combination of Mora and Zhang teaches all the limitations of claim 11 and Mora further teaches:
wherein the management platform dashboard provides predictive model feedback (agents determine content category is incorrect and enter a change to the content category designation, ¶¶[0022], [0064]) 
and modified metadata to a database in communication with the predictive analytics engine (updates customer data, ¶[0080].  Please note, the customer data here is metadata because it is data about the post (i.e. identify information associated with the post); see also e.g. ¶[0030] discussing system database).   

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mora and Zhang, further in view of Babcock et al, US Pub. No. 2018/0181901, herein referred to as "Babcock".
Regarding claim 21, the combination of Mora and Zhang teaches all the limitations of claim 1 and Mora further teaches:
and make, via the predictive analytics engine, real-time predictions (searches content of case for terms associated with categories, ¶¶[0051], [0068]-[0069]; see also ¶[0077] noting content of cases includes posts.  Please note, the system of Mora is performing predictive analytics because the system of Mora uses machine learning, e.g. ¶¶[0051], [0064], to route cases to agents based on category designations, ¶¶[0057], [0080] and thus is predicting which agents are qualified to address the customers' posts)
by applying the tags to the query, virtually immediately after receiving the query (determines a content category of the case and adds category designations, ¶¶[0051], [0078] and Fig. 8). 
However Mora does not explicitly teach but Zhang does teach:
cache, via the memory, current training data (obtains training data, e.g. ¶[0048]; see also e.g. ¶[013] discussing data storage); 
use the current training data to retrain, via the periodic model build processing component, the one or more predictive models on a periodic basis (updates statistical model using additional training data over time, ¶[0050]); 
Further, it would have been obvious at the time of filing to combine the automated routing of Mora with the method of training a machine learning model for classifying customer support tickets of Zhang because Mora explicitly suggests it, see MPEP 2143.I.G.  That is, Mora states the agent changing the content category may be useful for machine learning, ¶[0064] but does not explicitly discuss using such information as training data for the machine learning model.  One of ordinary skill would have recognized that the agents changing the content category would be useful as training data for the machine learning model because it would likely indicate mistakes made by the machine learning model.  Accordingly one of ordinary skill would have modified Mora to use this information as training data to prevent the model from making similar mistakes in the future, i.e. as taught by Zhang, e.g. Fig. 3.
However the combination of Mora and Zhang does not teach but Babcock does teach:
phase out, via the memory, irrelevant training data (removes old data from historical machine learning retraining data, ¶[0027] and Fig. 2);
use the current training data to retrain, via the periodic model build processing component, the one or more predictive models on a periodic basis (retrains the machine learning model, ¶[0027] and Fig. 2).
Further, it would have been obvious at the time of filing to combine the automated routing of Mora and Zhang with the removal of old data from training data as taught by Babcock because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the issues that arise when routing customer calls, as in Mora and Zhang, would likely change over time and would have recognized the need to update the machine learning model by removing old data, e.g. as taught by Babcock.

Regarding claim 22, the combination of Mora and Zhang teaches all the limitations of claim 11 and Mora further teaches:
and make, via the predictive analytics engine, real-time predictions (searches content of case for terms associated with categories, ¶¶[0051], [0068]-[0069]; see also ¶[0077] noting content of cases includes posts.  Please note, the system of Mora is performing predictive analytics because the system of Mora uses machine learning, e.g. ¶¶[0051], [0064], to route cases to agents based on category designations, ¶¶[0057], [0080] and thus is predicting which agents are qualified to address the customers' posts)
by applying the tags to the query, virtually immediately after receiving the query (determines a content category of the case and adds category designations, ¶¶[0051], [0078] and Fig. 8). 
However Mora does not explicitly teach but Zhang does teach:
cache, via the memory, current training data (obtains training data, e.g. ¶[0048]; see also e.g. ¶[013] discussing data storage); 
use the current training data to retrain, via the periodic model build processing component, the one or more predictive models on a periodic basis (updates statistical model using additional training data over time, ¶[0050]); 
Further, it would have been obvious at the time of filing to combine the automated routing of Mora with the method of training a machine learning model for classifying customer support tickets of Zhang because Mora explicitly suggests it, see MPEP 2143.I.G.  That is, Mora states the agent changing the content category may be useful for machine learning, ¶[0064] but does not explicitly discuss using such information as training data for the machine learning model.  One of ordinary skill would have recognized that the agents changing the content category would be useful as training data for the machine learning model because it would likely indicate mistakes made by the machine learning model.  Accordingly one of ordinary skill would have modified Mora to use this information as training data to prevent the model from making similar mistakes in the future, i.e. as taught by Zhang, e.g. Fig. 3.
However the combination of Mora and Zhang does not teach but Babcock does teach:
phase out, via the memory, irrelevant training data (removes old data from historical machine learning retraining data, ¶[0027] and Fig. 2);
use the current training data to retrain, via the periodic model build processing component, the one or more predictive models on a periodic basis (retrains the machine learning model, ¶[0027] and Fig. 2).
Further, it would have been obvious at the time of filing to combine the automated routing of Mora and Zhang with the removal of old data from training data as taught by Babcock because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the issues that arise when routing customer calls, as in Mora and Zhang, would likely change over time and would have recognized the need to update the machine learning model by removing old data, e.g. as taught by Babcock.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629